Citation Nr: 1522791	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to service-connected tinnitus, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.  Although the Veteran initially received an under other than honorable discharge, it was upgraded to a general discharge in 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of those hearing is of record.

The Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders, namely PTSD and depression.  For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for depression, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In the present case, the Veteran has a new diagnosis of PTSD, but such diagnosis was rendered for the same reported symptoms for the initial claim for depression.  As such, the Board will treat that matter as part of the depression claim.  However, the Board is also reopening the depression claim.  As such, the Veteran is not prejudiced by this treatment of his claim.  Furthermore, the Board is broadening  the characterization of the claim for service connection, as one for service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to tinnitus, and PTSD.  Such characterization gives the Veteran the benefit of a claim for any acquired psychiatric disorder. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they include additional VA medical records; however, the Agency of Original Jurisdiction (AOJ) appears to have considered such evidence in the September 2013 statement of the case.  

The issues of entitlement to service connection for depression and PTSD are depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  By way of an August 2010 rating decision, the RO denied service connection for depression, finding that the Veteran did not have a diagnosis of depression or evidence linking depression to tinnitus.  

2.  The evidence associated with the claims file since the August 2010 final denial relates to an unestablished fact necessary to substantiate the depression claim.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  Evidence received since the August 2010 rating decision is new and material; the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for depression.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence Claim

The Veteran contends that he developed depression due to his service-connected tinnitus.  

During active service, service treatment records document no complaints of, or treatment for, depression.  A November 1969 replacement examination noted that the Veteran was psychiatrically normal.  The Veteran complained of frequent or terrifying nightmares at that time, but not depression.  A February 1970 separation examination found that the Veteran was psychiatrically normal.

Following service, a September 1996 VA medical record documents negative histories of psychiatric problems and symptoms.  

In August 2010, the RO originally denied the claim, finding that the Veteran did not have a diagnosis of depression of evidence linking depression to tinnitus.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the August 2010 rating decision, no evidence pertaining to the Veteran's claim was added to the claims file until he filed his current claim in October 2012, over two years later.  As such, no new and material evidence was added to the claims file for years following the August 2010 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in October 2012.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the August 2010 rating decision includes: (i) an August 2012 private psychological evaluation, (ii) VA medical records, and (iii) lay testimony provided during a January 2014 Board hearing, wherein the Veteran reported the history of his claimed psychiatric disorders.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between depression and his military service.  Also, the medical evidence includes information regarding a dysthymic disorder, and PTSD, as due to service.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for depression is reopened.  



ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for depression is granted. The appeal is granted to this extent only.


REMAND

The Veteran contends that he developed an acquired psychiatric disorder, to include depression (due to tinnitus) and PTSD (due to fear of physical harm by other sailors who disapproved of his dating a white woman), due to service or his service-connected disability.  (July 2010 statement; January 2014 Board hearing).  

The Veteran claims that he developed PTSD while stationed on the USS Constellation, from August 1969 to September 1969.  (January 2014 Board hearing; Enlisted Performance Record; October 31, 1969 Administrative Remarks indicating that the Veteran had been an unauthorized absentee since September 18, 1969; January 1970 Military Suspect's Acknowledgement and Waiver of Rights).  The Board also notes that the Veteran has also claimed to have had combat service (May 2009 audio VA examination).  Furthermore, the Veteran has claimed that his PTSD and depression started during service, as indicated by a November 1969 service treatment record wherein he reported having nightmares, and has continued since that time.  (January 2014 Board hearing). 

The record is unclear as to whether the AOJ attempted to verify the Veteran's claimed PTSD stressors and whether or not he has had combat service.  The AOJ should verify such contentions to the extent possible.  

Following such verification, the AOJ should obtain a VA examination to address the Veteran's claims.  The Board notes that an August 2012 private psychological evaluation indicated that the Veteran has a dysthymic disorder, due to service and post-service trauma with the Oklahoma Department of Corrections, and PTSD.  However, VA medical records do not document any psychiatric diagnoses and also include negative psychiatric screens.  (August 2012, October 2012, August 2013 VA medical records).  The Board thus finds that a VA examination is necessary.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his January 2014 Board hearing, the Veteran also reported receiving treatment at Valley Hope in Cushing, Oklahoma, in 1986.  Also, J.D. Cargill, Ph.D., in the August 2012 Psychological Evaluation, appeared to imply that the Veteran received care from the Oklahoma Department of Corrections on two occasions.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The AOJ should also associate any unassociated VA treatment records with he claims file.  The most recent treatment records are dated in November 2012.  

As this matter is being remanded, the AOJ should again provide notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA), to include the updated PTSD regulation, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should provide the Veteran with notice consistent with the VCAA for a claim for service connection for an acquired psychiatric disorder, to specifically include notice regarding how to support his claim for service connection PTSD (to include as due to fear of hostile military activity).

(b) The AOJ should also give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, specifically including (i) Valley Hope in Cushing, Oklahoma, in 1986 (reported during the Board hearing) and (ii) the Oklahoma Department of Corrections (noted in the August 2012 Psychological Evaluation of J.D. Cargill, Ph.D.).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

(c)  The AOJ should further provide the Veteran an opportunity to provide any additional PTSD stressor information he may have.

2.  The AOJ should obtain all unassociated VA treatment records from the Oklahoma City VA medical center, including those dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should undertake appropriate efforts to verify the Veteran's allegations, to include (a) being harassed by white sailors for dating a white woman,
while stationed on the USS Constellation, from August 1969 to September 1969 (January 2014 Board hearing, Enlisted Performance Record, October 31, 1969 Administrative Remarks indicating that the Veteran had been an unauthorized absentee since September 18, 1969), and (b) the Veteran's claim of combat service (May 2009 audio VA examination).  

If the AOJ is unable to verify any of the claimed stressor or combat service, it should note such findings in the claims file.

4.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) and private medical records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records (starting in September 1996), the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If a diagnosis of PTSD is made, was that PTSD manifested due to an in-service incident verified by the AOJ?  The Veteran has claimed that he was (a) harassed by white sailors for dating a white woman,
while stationed on the USS Constellation, from August 1969 to September 1969 (January 2014 Board hearing; Enlisted Performance Record; October 31, 1969 Administrative Remarks indicating that the Veteran had been an unauthorized absentee since September 18, 1969; January 1970 Military Suspect's Acknowledgement and Waiver of Rights) and (b) had combat service (May 2009 audio VA examination).  

c) If the examiner finds that the Veteran does NOT have PTSD, but rather has a different psychiatric disorder (or that the Veteran has another psychiatric disorder in addition to his PTSD) (1) did the Veteran's non-PTSD, psychiatric disorder(s) have its onset during service; or, (2) was the non-PTSD, psychiatric disorder(s) caused by incident or event that occurred during service, as opposed to any stressful incidents that took place after service; or, (3) was the non-PTSD, psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in February 1970?

d) If the examiner finds that the Veteran does NOT have PTSD, but rather has a different psychiatric disorder (or that the Veteran has another psychiatric disorder in addition to his PTSD), is it at least as likely as not that the Veteran's service-connected tinnitus caused or aggravated such psychiatric disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any acquired psychiatric disorder was aggravated by tinnitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, including the August 2012 Psychological Evaluation by J.D. Cargill, Ph.D.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


